Citation Nr: 0432909	
Decision Date: 12/13/04    Archive Date: 12/21/04

DOCKET NO.  03-21 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability including claimed as secondary to service-
connected left knee meniscal tear.

2.  Entitlement to an increased evaluation for service-
connected left knee meniscal tear, currently evaluated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel



INTRODUCTION

The veteran had active service from August 1971 to January 
1972.

This appeal to the Board of Veterans Appeals (the Board) is 
from actions taken by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Anchorage, Alaska.

During the course of the current appeal, the RO assigned a 
temporary total rating pursuant to 38 C.F.R. § 4.30 for a 
period of post-hospitalization convalescence for the 
veteran's service-connected left knee disability (from April 
30, 2002 to June 1, 2002, before and after which a 20 percent 
rating was assigned and reassigned).

The RO had previously denied service connection for a right 
knee disorder and has addressed the current claim on the 
basis of no new and material evidence having been submitted 
by him to reopen that claim.  However, the veteran has 
clarified that his current claim is based on entitlement to 
service connection for the right knee as a result of the left 
knee.  

In a VA Form 9, submitted by the veteran in July 2003, he 
checked that he did not want a hearing on the issue of 
service connection for a right knee disorder.

He was scheduled for a hearing at the RO  in December 2003; 
however, he notified VA that he was working and unable to 
attend that haring.

However, on a VA Form 9, submitted in April 2004, relating to 
the left knee disability, the veteran specifically checked 
that he wanted to participate in a Board hearing in 
Washington, D.C. with regard to the left knee disorder, 
stating that the knee gives way and is otherwise much more 
symptomatic than reflected in the 20 percent rating which was 
assigned before and after his recent temporary total rating 
for post-surgical convalescence; and reflecting that he had 
"additional medical evidence" to submit in that regard as 
well.  In a cover letter from the veteran's representative, 
dated 2 days later, it was indicated that there was 
additional evidence and that the veteran waived consideration 
of the new evidence by the RO.  There is no evidence attached 
to either statement.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

Based on the evidence cited above, the case is remanded for 
the following:

1.	The RO should clarify whether the 
veteran actually submitted additional 
evidence with his statement in April 
2004.  If so, a copy of such 
information should be obtained.   

2.	The veteran should be contacted to 
clarify whether he still desires a 
hearing and, if so, the location of 
his choice: before a Hearing Officer 
and/or a Veterans Law Judge at the RO, 
at the Board in Washington, or via 
video conferencing.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

